Title: To George Washington from Achsah Chamier, 31 May - 11 June 1779
From: Chamier, Achsah
To: Washington, George



Sir
New York 31st May[–11 June] 1779

I received under Cover from Elizabeth Town the pass of Govr Johnson with the Permission of your Excellency indorsed thereon, a Copy of which is now enclosed. You will observe on Perusal that the Pass, only includes Wearing Apporel & Household Furniture, & is couched in such strict Terms as to preclude me from carrying many Articles, essentialey necessary for my Family, and yet cannot be comprehended under either of these Expressions. In these are some Liquors, Tea, Sugar, Coffee, Chocolate, some Spiceries, an Hogshead of Salt, a Library of my late Husbands, some Goods ordered by Mr Chamier from England, and arrived since his Decease, which have not been opened & Consist entirely, of Articles for Family Use. I am satisfied had these Matters been Stated to Govr Johnson his Pass had been more general, & indeed so confident was I of obtaining it in that way that I had packed up my Effects without particularizing the Contents of the Packages. Circumstanc’d as I now am, I wou’d request of your Excellency to make your Pass so general as to Comprehend the above and to protect the Flag to and at Virginia from whence I make no doubt I shall obtain Governor Johnson’s Pass to bring them into Maryland for which purpose I shall apply to him in Person when I arrive there. I think myself entitled to this Indulgence as well from the Consideration of my becoming an Inhabitant of Maryland, from whence in all probability I shall never return, as from many acts of Favor conferred by my deceased Husband on the American Prisoners, who I believe will with Candor acknowledge that his Purse was never Shut to their Wants, or his Interest withheld where it cou’d with Propriety be exerted in their Favor. I am with Respect your Excelly’s most obedt Servant
Achsah ChamierElizabeth Town [N.J.] June 11th 1779
I am now here on my way to Maryland if your Excellency shall think proper to favour me with the pass desired please to Order it to be sent under Cover to Mr John De Hart at Elizabeth Town. I am yours &c.

        Achsah Chamier
